Citation Nr: 1600805	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to exposure to herbicides or as secondary to diabetes mellitus type II. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for a sleep disorder, diagnosed as obstructive sleep apnea, to include as due to exposure to herbicides or as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for hand tremors, to include as due to exposure to herbicides or as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction of this matter is with the RO in Oakland, California.  Most recently in March 2015, the Board remanded the claims on appeal for additional development. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a diagnosis of peripheral neuropathy of the bilateral upper extremities.  

2.  The Veteran's hypertension, is shown as likely as not to be aggravated by the Veteran's service-connected diabetes mellitus, type II.  

3.  The Veteran's sleep disorder, diagnosed as obstructive sleep apnea, did not have its onset in service and is not etiologically related to service, including in-service herbicide exposure or as secondary to diabetes mellitus type II.  

4. The Veteran's hand tremor did not have its onset in service and is not etiologically related to service, including in-service herbicide exposure or as secondary to diabetes mellitus type II.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria to establish service connection for hypertension are met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

3.  The criteria to establish service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).

4.  The criteria to establish service connection for a hand tremor are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a February 2011 letter that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in an August 2015 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  Consistent with the March 2015 remand directives, updated VA treatment records were associated with the claims file and VA examinations were conducted in May 2015 with an addendum provided in July 2015.  Thus, the Board finds substantial compliance with the March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As such, VA has satisfied its duties to notify and assist.


II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A.  Peripheral Neuropathy

The Veteran asserts that he is entitled to service connection for peripheral neuropathy of the bilateral upper extremities as a result of his service-connected diabetes mellitus, type II.  VA treatments show no diagnosis of peripheral neuropathy of the bilateral upper extremities.  Notably, an August 2014 VA treatment record reflects that the Veteran's cranial nerves II through XII were intact, his gait was normal, and there was no pronation or drift to the outstretched upper extremities.  Service treatment records do not show any complaints, treatment or diagnosis of peripheral neuropathy of the bilateral upper extremities.  The Veteran was afforded a VA examination in May 2015.  The VA examiner found no peripheral neuropathy of the bilateral upper extremities.  

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of peripheral neuropathy of the bilateral upper extremities, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  His opinion as to his current diagnosis and its etiology is not probative.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for peripheral neuropathy of the bilateral upper extremities must be denied because the preponderance of the evidence of record is against a finding that the Veteran currently has peripheral neuropathy of the bilateral upper extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

B.  Hypertension

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection for certain diseases, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Hypertension is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.   

The evidence establishes that the Veteran has a current diagnosis of hypertension.  See May 2015 VA Examination Report.  As the Veteran has not suggested, and the record does not indicate that his hypertension began during service, the Board addresses only the secondary service connection argument herein.  The Board notes that the Veteran is service-connected for diabetes mellitus, Type II.  The May 2015 VA examiner opined that the Veteran does not have a history of diabetic kidney disease, therefore hypertension is not secondary to diabetes mellitus, type II.  The examiner further stated that since the Veteran was diagnosed with diabetes mellitus, type II, his blood pressure fluctuates and is currently elevated, therefore the examiner concluded the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  Although not necessarily compensable, this evidence shows the Veteran's hypertension presents in a measurably worse manner due to diabetes.  Given this, and with no evidence to the contrary, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310; Allen.  Accordingly, the claim is granted.



C.  Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea following a VA sleep study in 2005.  He has been treated with use of a CPAP machine.  

The Board finds that service connection is not warranted for obstructive sleep apnea.  Initially, the Board finds a preponderance of the evidence shows that sleep apnea was not present during active duty.  The service treatment records do not show any complaints, treatment or diagnoses related to sleep apnea.  Applicable clinical evaluation was normal throughout service, and the initial post-service evidence of sleep apnea is dated in 2005, more than thirty-five years after separation.  Furthermore, although competent to do so, the Veteran did not report symptoms suggestive of sleep apnea during and since service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the preponderance of the evidence establishes that the sleep apnea is unrelated to service.  There is no competent evidence of a link between the diagnosed sleep apnea and service: the Veteran never reported the existence of symptoms during service which could be suggestive of sleep apnea, and there is no medical opinion of record indicating that the diagnosed sleep apnea is due to any event, disease or injury from military service.  

Moreover, the May 2015 VA examiner's opinion supports a finding that it is less likely than not that the Veteran's obstructive sleep apnea had its onset in or is related to his active duty service.  After carefully reviewing the Veteran's lay statements of record, the VA examiner opined that the Veteran's sleep apnea is less likely caused or aggravated by his military service.  Based on a review of the Veteran's medical records, the examiner found that his sleep apnea is more likely caused by the Veteran's weight and his heightened body mass index (BMI) of 40.8.  This BMI was characterized as morbidly obese.  The Board finds the May 2015 VA examiner's opinion highly probative as it is based on a review of the relevant medical records and lay evidence of record and contains a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  

Although the Veteran contends that the sleep apnea is related to his service-connected diabetes mellitus, type II and in-service herbicide exposure, sleep apnea is not a presumptive condition under 38 C.F.R. § 3.309(e), and the record does not include any competent evidence linking sleep apnea to herbicide exposure and to his diabetes mellitus, type II.  In this regard, a July 2015 VA examination addendum opinion states that the Veteran's obstructive sleep apnea is not related to his presumed herbicide exposure.  The examiner gave a detailed rationale for her negative opinion citing to the Veteran's weight and heightened BMI.  Further, the examiner opined that the Veteran's sleep apnea is not related or aggravated by the Veteran's diabetes as diabetes mellitus, type II is not a risk factor for sleep apnea.  

The Board notes that although the Veteran linked his sleep apnea to herbicide exposure and diabetes mellitus, type II, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)).  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

D.  Hand Tremors  

The Veteran maintains that his current hand condition is a result of service, to include herbicide exposure or his service-connected diabetes.  Initially, the evidence establishes that the Veteran has a current diagnosis of essential bilateral hand tremors.  

The service treatment records reveal no history or findings suggestive of hand tremors.  In November 1967, the Veteran complained of right wrist pain following a basketball injury.  The examiner found no fracture or dislocation.  He was treated with an Ace wrap.  The Veteran has not reported symptoms suggestive of hand tremors during and since service.  The Veteran reported to the May 2015 VA examiner that he first began to notice a tremor in the hands in 2004, thirty-six years after separation.  In 2013, he was diagnosed with essential hand tremor.  

The May 2015 VA examiner opined that the Veteran's essential hand tremor is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that about half of essential tremor cases result from a genetic mutation referred to as familial tremor.  The Veteran reported that he has an uncle with a similar hand tremor.  The examiner further explained that it remains unclear what causes essential tremors in people without a known genetic mutation.  The July 2015 addendum opinion concluded that the Veteran's hand tremors are not caused or aggravated by his diabetes and presumed exposure to herbicides.  Further, diabetes mellitus, type II is not a risk factor for tremors of both hands.  

The Board can find no reason to discount the probative weight of the May 2015 VA examiner's medical opinion to include the July 2015 addendum opinion as it appears to have been based on an accurate and complete review of the pertinent medical history.  The VA examiners also stated the opinions clearly and unequivocally, and they articulated the medical reasons that led them to reach their opinions.  See Nieves-Rodriguez.

Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his hand tremors are related to service or whether they were caused or aggravated by herbicide exposure or the service-connected diabetes mellitus, type II.  His statements on etiology are therefore not afforded probative value.  There is no competent opinion of record that the Veteran's hand tremors are related to any event, disease or injury from military service or that they were caused or aggravated by herbicide exposure or the service-connected diabetes mellitus, type II.

Because the evidence preponderates against the claim of service connection for bilateral hand tremors, to include as due to exposure to herbicides or as secondary to diabetes mellitus type II, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.  

Service connection for hypertension is granted.

Service connection for obstructive sleep apnea is denied.

Service connection for bilateral hand tremors is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


